DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 7, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to amended claims 1-8, 10-15 and 17-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-11, 15 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fenton et al. (US Patent Publication 20180185630 A1). 
As to claim 1, Fenton et al. discloses neuromodulation apparatus with a plurality of active electrodes electrically isolated from each other and arranged in at least one electrodes array (grid of negative electrodes, depicted in Figures 1 and 3; e.g., paragraphs 93-95), wherein each active electrode comprises an electrically conductive element configured to be applied to a skin of a patient (e.g., paragraph 64); at least one reference electrode configured to be applied to the skin of the patient (positive electrode, depicted in Figures 1 and 3); a pulse generator (power supply) electrically connected to each active electrode of the plurality of active electrodes and configured to selectively transmit electric pulses for the neuromodulation medical treatment to each of the plurality of active electrodes (e.g., paragraph 35, 39, 49 and 71); a control unit (e.g., see Abstract; also see paragraphs 12, 35 and 56-57, for example) coupled to the electrical pulse generator and adapted to measure a resistance and/or a current-voltage characteristic between each active electrode of the plurality of active electrodes and the at least one reference electrode (e.g., paragraphs 56-59 and 108-109), wherein based on the measured resistance and/or current-voltage characteristic the control unit is adapted to both control a shape of the electrical pulses and select which an active electrode or active electrodes of the plurality of active electrodes are to receive the electrical pulses for the neuromodulation medical treatment generated by the pulse generator (e.g., paragraph 108-110 and 115; also see Figure 13, for example), wherein the control unit is further configured to determine a current density of electrical pulses for the neuromodulation medical treatment flowing through each of selected active electrodes during the neuromodulation medical treatment (e.g., paragraphs 91-92 and 115-120; also see Figures 17-18) and based on the result selectively employ active electrodes neighboring to the each of the selected active electrodes within the same electrodes array to also receive electrical pulses for the neuromodulation medical treatment generated by the pulse generator (e.g., paragraphs 106, 108-110 and 115; also see Figure 13, for example). 
As to claim 2, Fenton et al. discloses the control unit is configured to repeatably measure the resistance and/or the current-voltage characteristic between each active electrode of the plurality of active electrodes and the at least one reference electrode (e.g., paragraphs 12, 95 and 115; also see Figure 13).
As to claim 3, Fenton et al. discloses wherein based on the repeatable measurement the control unit is further configured to update the selection of which of an active electrode or active electrodes of the plurality of active electrodes are to receive the electrical pulses for the neuromodulation medical treatment generated by the pulse generator (e.g., paragraphs 95 and 106; also see Figure 13). 
As to claim 4, Fenton et al. discloses at least one detector (sensor; paragraph 59) configured to detect a response of the patient to at least one electrical pulse for the neuromodulation medical treatment generated by the pulse generator, wherein the detector is further adapted to provide feedback on the detected response to the control unit (e.g., paragraph 59).
As to claim 5, Fenton et al. discloses at least one detector is at least one motion detector configured to detect a movement of the patient and adapted to provide feedback on the movement to the control unit, wherein the movement of the patient body is in response to the at least one pulse of the pulse generator (e.g., paragraphs 54 and 59).
As to claim 6, Fenton et al. discloses at least one motion detector includes an electrical field sensor (e.g., paragraphs 117 and 120).
As to claim 7, Fenton et al. discloses  the control unit is further adapted to individually select each of the active electrodes of the plurality of electrodes for a reception of at least one electrical pulse for the neuromodulation medical treatment generated by the pulse generator (e.g., paragraphs 12 and 106; also see Figure 13) and the control unit is further adapted to receive a patient's response detected by the detector to the at least one electrical pulse for the neuromodulation medical treatment generated by the pulse generator for each of the individually selected active electrodes of the plurality of electrodes (e.g., paragraphs 59 and 106; also see Figure 13). 
As to claim 8, Fenton et al. discloses the control unit is adapted to both control a shape of the electrical pulses for the neuromodulation medical treatment (e.g., paragraphs 12, 58 and 61-62) and select which active electrodes of the plurality of active electrodes are to receive the electrical pulses for the neuromodulation medical treatment generated by the pulse generator based on the measured resistance and/or current-voltage characteristic and the detected response by the at least one detector (e.g., paragraphs 59 and 106; also see Figure 13).
As to claim 10, Fenton et al. discloses the control unit is configured to control a slope of rising edge of the electric pulses and/or a magnitude of the electric pulses for the neuromodulation medical treatment (e.g., paragraphs 58 and 63).
As to claim 11, Fenton et al. discloses the control unit is further configured to control a pulse period and/or a pulse width of the electric pulses for the neuromodulation medical treatment (e.g., paragraph 62).
As to claim 15, Fenton et al. discloses applying a plurality of active electrodes arranged in at least one electrodes array (grid of negative electrodes, depicted in Figures 1 and 3; e.g., paragraphs 93-95) to a skin of a patient in an expected location of a target nerve to be stimulated or modulated (e.g., paragraph 48), wherein the active electrodes are electrically isolated from each other (see Figures 1 and 3, for example); applying at least one reference electrode to the skin of the patient (positive electrode, depicted in Figures 1 and 3); measuring by a control unit (e.g., see Abstract; also see paragraphs 12, 35 and 56-57, for example) a resistance and/or a current-voltage characteristic between each active electrode of the plurality of active electrodes and the at least one reference electrode (e.g., paragraphs 56-59 and 108-109); selecting based on the measured values by the control unit an active electrode or active electrodes of the plurality of active electrodes for receiving at least one electrical pulse for the neuromodulation medical treatment generated by a pulse generator electrically selectively connected to each active electrode of the plurality of active electrodes (e.g., paragraph 108-110 and 115; also see Figure 13, for example); and controlling by the control unit a shape of the electrical pulses for the neuromodulation medical treatment generated by the pulse generator based on the measured value (e.g., paragraphs 12, 58 and 61-62); and determining a current density of electrical pulses for the neuromodulation medical treatment flowing through each of selected active electrodes during the neuromodulation medical treatment (e.g., paragraphs 91-92 and 115-120; also see Figures 17-18) and based on the result selectively employing active electrodes neighboring to the each of the selected active electrodes within the same electrodes array to also receive electrical pulses for the neuromodulation medical treatment generated by the pulse generator (e.g., paragraphs 106, 108-110 and 115; also see Figure 13, for example).
As to claim 17, Fenton et al. discloses the target nerve is at least one of sciatic, pudendal, peroneal, cavernous, sacral plexus, vagus or a tibial nerve (e.g., paragraph 53).
As to claim 18, Fenton et al. discloses repeatably measuring the resistance and/or the current-voltage characteristic between each of active electrodes arranged within each of the at least one electrodes array and each of the at least one reference electrode (e.g., paragraphs 12, 95 and 115; also see Figure 13) and updating the measured values with the new measurements for each of the at least one electrode array (e.g., paragraphs 95 and 106; also see Figure 13).
As to claim 19, Fenton et al. discloses detecting a response of the patient's body to the at least one electrical pulse for the neuromodulation medical treatment generated by the pulse generator and providing feedback on the detected response to the control unit (e.g., paragraph 59).
As to claim 20, Fenton et al. discloses applying at least one electrical pulse for the neuromodulation medical treatment generated by the pulse generator to each individual active electrodes of the plurality of electrodes (e.g., paragraphs 12 and 106; also see Figure 13) and receiving a patient's response detected by the detector for each active electrode of the plurality of electrodes (e.g., paragraphs 59 and 106; also see Figure 13).
As to claim 21, Fenton et al. discloses selecting the active electrodes for receiving the at least one electrical pulse for the neuromodulation medical treatment generated by a pulse generator is also based on the patient's response detected by the detector for each individual active electrode of the plurality of electrodes (e.g., paragraphs 59 and 106; also see Figure 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fenton et al. (US Patent Publication 20180185630 A1) in view of Raymond et al. (US 5,775,331).
As to claim 12, Fenton et al. discloses the invention substantially as claimed with an electrode array on a supporting surface (e.g., paragraph 71) but does not explicitly disclose the supporting surface includes a probe. Raymond et al. discloses positioning an electrode array on a probe support surface (e.g., col. 7, lines 55-56 and col. 18, lines 17-21). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the support surface of Fenton et al. to be a probe support surface as disclosed by Ramond et al. in order to provide the predictable results in adding in the positioning of the electrode array to optimize patient treatment. 
As to claim 13, the modified Fenton et al. discloses a probe having a contact surface which bears the electrode array, the contact surface comprising a bump (e.g., see Raymond et al., Figures 2 and 3a) which has at least part of the active electrodes of the electrode array (e.g., see Raymond et al., Figure 3A).
As to claim 14, the modified Fenton et al. discloses the contact surface has in first direction a general concave shape from which the bump protrudes, wherein the contact surface has in second direction that is perpendicular to the first direction a general convex shape (e.g., see Raymond et al., Figures 3A-3B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792